Citation Nr: 1709544	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, to include entitlement to an evaluation in excess of 10 percent for bilateral lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that a claim of entitlement to a TDIU has been raised by the Veteran during his July 2014 examination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Specifically, the Veteran stated that he worked general maintenance jobs until he was unable to perform them due to his back condition impacting his ability to lift, walk, climb, and carry objects.  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the July 2014 examination report; while there are findings regarding painful motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weightbearing and non-weightbearing.  As there is no opposite joint of the spine, that aspect did not need to be addressed.

Consequently, the Board finds the July 2014 VA medical examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's spinal disorder and accompanying radiculopathy.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal as the criteria for a TDIU are dependent, in part, on a veteran's service-connected disability ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the Board will also remand the issue of entitlement to a TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, since July 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his spine disability and radiculopathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The spine should be tested in:
* Active motion;
* Passive motion;
* Weightbearing; and
* Non-weightbearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

The examiner should identify all neurological manifestations of the Veteran's thoracolumbar spine disability.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

The examiner should also comment on the Veteran's functional limitations due to his spine disability, including the impact on his ability to work.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims for increased evaluation of his spine disability and radiculopathy as well as entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




